DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving information…” and “determining a RBG size…”. 
The limitations of “receiving information…” and “determining a RBG size…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recited any additional element and that impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 12-15, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farajidana et al (US Publication 2009/0325585 A1).
Regarding to claims 7 and 13, Farajidana discloses a terminal 1550 (fig. 15) comprising: a receiver 1554 that receives information (fig. 10 page 11 paragraph 0100) indicating one of a first Resource Block Group RBG configuration and a second RBG configuration by which a plurality of RBG size candidates are respectively configured (fig. 5 page 8 paragraph 0083; RBG configurations are group 1-3 with resource block sizes 6 and 12); and a processor 1570 that determines a RBG size (number of resource blocks) out of RBG size candidates included in an RBG configuration selected out of the first RBG configuration and the second RBG configuration (page 11 paragraph 0100).
Regarding to claim 8, Farajidana discloses the processor determines the RBG size based on a number of resource blocks of a specified bandwidth (page 6 paragraph 0066).
Regarding to claims 9 and 14, Farajidana discloses the processor determines a number of bits of a frequency resource assignment field, included in a downlink control information, based on the RBG size and the number of resource blocks of the specified bandwidth (page 9 paragraph 0089).
Regarding to claim 10, Farajidana discloses the specified bandwidth is configured by higher layer (page 14 paragraph 0122; RRC signaling).

Regarding to claim 15, Farajidana discloses the specified bandwidth is configured from a base station (pages 5-6 paragraph 0064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farajidana in view of Baldemair et al (US Publication 2016/0142919 A1).
Regarding to claims 11 and 16-18, Farajidana discloses all the limitations with respect to claim 7, except for a part of the RBG size candidates included in the first RBG configuration overlaps with a part of the RBG size candidates included in the second RBG configuration. However, Baldemair discloses a terminal 604-606 (fig. 6) for RBG information, wherein a part of RBG size candidates included in a first RBG configuration BW1 overlaps with a part of RBG size candidates included in a second RBG configuration BW2 (fig. 9 pages 5-6 paragraph 0061). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for overlapping RBG configurations as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467